TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 29, 2018



                                       NO. 03-18-00393-CV


   Libby Wilson and Mike Wilson, Individually and As Next Friends of N. W., a minor,
                                     Appellants

                                                  v.

                                     Megan Hilton, Appellee




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 18, 2018. Appellants have filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.